STUMBO, Justice,
dissenting.
• PART I
I cannot agree with the view of the majority that the admission of the testimony of Mr. William House and Dr. Larry Nunemaker was proper. I would hold that such was so prejudicial as to be reversible. Over the last ten years we have repeatedly prohibited this sort of evidence, and, though the issues may not be completely preserved, Appellant’s objection to House’s testimony vouching for the victim’s veracity was made at a time when the error could have been dealt with.
During the Commonwealth’s direct examination at trial, House described his function as determining “why the individual—and, in this ease, a child—is there, what has happened, and, how to help that situation.” In J.V.’s case, he worried initially that the child might have been “coached.” After interviewing J.V., however, House told the jury that he found J.V.’s answers to be “consistent” and supported by “internal logic.” When asked by the Commonwealth if J.V.’s responses to his questions “alleviated” his concerns about her being coached, House replied “Yes, it did.” House’s direct testimony ended with his assertion that “I felt that I trusted [J.V.]—or the veracity of the statements and so forth.” Appellant argues that, in vouching for J.V.’s credibility, House improperly invaded the province of the jury, and that the testimony should not have been admitted.
Clearly, House’s testimony regarding J.V.’s credibility, offered as opinion evidence, is improper. In essence, J.V. told House and the jury that Appellant sexually abused her; House then told the jury that they should believe J.V. This Court has often been suspicious of testimony that “remove[s] the jury from its historic function of assessing credibility.” Newkirk v. Commonwealth, Ky., 937 S.W.2d 690, 696 (1996). Indeed, several of our decisions specifically condemn the use of expert testimony to bolster the credibility of children who are allegedly the victims of sexual abuse. See, e.g., Newkirk, supra; Hall v. Commonwealth, Ky., 862 S.W.2d 321 (1993); Hellstrom v. Commonwealth, Ky., 825 S.W.2d 612 (1992). So it is with the instant case. As we have noted, *897Hellstrom, 825 S.W.2d at 614 (citation omitted).
*896“Psychologists and psychiatrists are not ... experts at discerning the truth. Psychiatrists are trained to accept facts provided by their patients, not to act as judges of patients’ credibility.”
This same legal reasoning applies with much greater force to the testimony of a social worker, however well qualified.
*897Here, the prosecution explicitly characterized House’s role at trial as “establishing the veracity of [J.VJ’s statement.” Whether formally adjudged an expert or not, the Commonwealth’s representations below make it clear that House’s testimony had but one purpose: to bolster the credibility of J.V. That testimony was clearly inadmissible.
In a similar argument, Appellant charges that the trial court erred in allowing Dr. Nunemaker, a physician, to testify about his examination of J.V. Dr. Nunemaker testified extensively about the exam and the procedures involved, then characterized his findings as “consistent with [J.VJ’s history that she had given me” and compatible with someone inserting a finger into J.V.’s vagina.
At the Commonwealth’s behest, Dr. Nune-maker did exactly what this Court prohibited in Brown v. Commonwealth, Ky., 812 S.W.2d 502 (1991) and Alexander v. Commonwealth, Ky., 862 S.W.2d 856 (1998). After receiving from J.V. a history of sexual abuse by Appellant, he testified that his physical findings were consistent with that history. As we said in Brown, “[t]he inference, of course, is that the injury is consistent with the offense charged-” Brown, 812 S.W.2d at 504. Because of the limited probative value of the testimony and its extremely prejudicial impact, I would reverse on this issue as well.

PART II

I must address what is ultimately the most distressing aspect of the majority opinion: the opinion undertakes to wipe the slate clean of at least a decade of decisional law on point. The opinion states: “[t]he ‘ultimate issue’ rule reflects a distrust of the jury’s ability to separate the wheat from the chaff and, in that respect, is an anachronism.” Despite such a statement, it acknowledges that in 1992 this Court specifically refused to adopt FRE 704 and thereby retained the prohibition upon ultimate issue opinion testimony.1 Was our view an anachronism in 1992? Just last year we noted our rejection of FRE 704 in Newkirk v. Commonwealth, 937 S.W.2d at 694, when we said:
It has been suggested that our “ultimate fact” decisions are inconsistent. (Citations omitted). However, there is no ambiguity in our decision to eliminate the proposed Rule 704 from the Kentucky Rules of Evidence.
[[Image here]]
While there may be inconsistencies in our decisions on ultimate fact opinion testimony, where the determination of credibility is synonymous with the ultimate fact of guilt or innocence, expert opinion is inadmissible. An expert witness may not testify that a defendant is guilty. When, as in this case, an expression of opinion as to credibility is the equivalent of an opinion as to guilt of innocence, it is of no consequence that the testimony was presented in a general manner rather than as specific to the case or on rebuttal rather than as evidence in chief.
The majority opinion herein proclaims “[w]e now once again depart from the ‘ultimate issue’ rule and rejoin the majority view on this issue” and states that “[o]ur departure from the ‘ultimate issue’ rule does not contravene KRE 1102 and 1103....” We do more here than simply interpret KRE 401 and KRE 702. As the Newkirk opinion observes, there was no inadvertence in our failure to adopt FRE 704; it was deliberately rejected and after thorough consideration. In direct violation of KRE 1102, the majority’s opinion does precisely what this Court refused to do when we rejected proposed KRE 704. While it is correct that the adoption of the Rules of Evidence left a number of other issues open, this is one that we have written on extensively and comprehensively, writings which we now reject.
*898While the majority opinion is unambiguous in its condemnation of Brown v. Commonwealth, Ky., 812 S.W.2d 502 (1991), and Alexander v. Commonwealth, Ky., 862 S.W.2d 856 (1993), numerous other decisions are cited without their fate being expressly spelled out. Logically, it seems that those opinions, which restrict expert testimony on ultimate facts or ultimate issues, will be necessarily overruled and expert witnesses will now be unrestricted in their right to tell the jury what the evidence means. If that is the intended result sought by the majority, it should be clearly and unambiguously stated.
When this appeal first reached this Court, it appeared to be a simple reargument of issues that had been long settled. In the course of resolving this case we have undone important decisional law that protected a basic right in this Commonwealth: the right to have a jury, not an expert witness, determine the credibility of those who testify against you.
LAMBERT, J., joins in Part II of this dissenting opinion.